    


Exhibit 10.6

PROMISSORY NOTE




$34,300,000.00    January 29, 2016




1.
PROMISE TO PAY. FOR VALUE RECEIVED, the undersigned, HINES GLOBAL REIT II 891
CORONADO LLC, a Delaware limited liability company ("Borrower"), promises to pay
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Lender"), at
Minneapolis Loan Center, 608 2nd Ave. S., 11th Floor, MAC: N9303-110,
Minneapolis, MN 55402, Attn: Disbursement Administrator, Ref: Loan No. 1015580,
or at such other place as may be designated in writing by Lender, the principal
sum of Thirty-Four Million Three Hundred Thousand Dollars ($34,300,000.00) or so
much thereof as may from time to time be owing under this Promissory Note
("Note") by reason of advances by Lender to or for the benefit or account of
Borrower, with interest thereon, per annum, at one or more of the Effective
Rates (as hereinafter defined) calculated in accordance with the terms and
provisions of the Interest Rate Agreement attached hereto as Exhibit A and an
Interest Rate Notice described on Exhibit B attached hereto (based on a 360-day
year and charged on the basis of actual days elapsed). All sums owing hereunder
are payable in lawful money of the United States of America, in immediately
available funds without offset, deduction or counterclaim of any kind.

2.
Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Note shall have the meanings attributed to such terms in the Loan Agreement.
Various terms not otherwise defined herein are defined and described as follows:

"Loan Agreement" is that certain Loan Agreement dated of even date herewith
between Borrower and Lender, as amended from time to time as provided therein.
"Loan Documents" are the documents defined as such in the Loan Agreement.
3.
INTEREST PAYMENTS. Interest accrued on this Note shall be due and payable on the
first (1st) Business Day of each month commencing with the first (1st) month
after the date of this Note ("Due Date").

4.
MATURITY DATE. The outstanding principal balance of this Note, together with all
accrued and unpaid interest, shall be due and payable in full on the Maturity
Date. Principal amounts outstanding hereunder, upon which repayment obligations
exist and interest accrues, shall be determined by the records of Lender, which
shall be deemed to be conclusive in the absence of clear and convincing evidence
to the contrary presented by Borrower.

5.
SECURED BY SECURITY INSTRUMENT. This Note is secured by, among other things, the
Security Instrument and the other Loan Documents.

6.
LATE CHARGE. If any interest or principal payment required hereunder is not
received by Lender on or before the fifteenth (15th) calendar day following the
first (1st) Business Day of the month (regardless of whether the fifteenth
(15th) day falls on a Saturday, Sunday or legal holiday) in which it becomes
due, Borrower shall pay, at Lender's option, a late or collection charge equal
to five percent (5%) of the amount of such unpaid payment ("Late Charge");
provided the Late Charge shall not apply to the amounts owing on the Maturity
Date or owed after maturity of this Note, whether by acceleration or otherwise.

7.
PREPAYMENT. Borrower may not prepay this Note, in whole or part, prior to
eighteen (18) months after the Effective Date ("Prepayment Lockout Expiration
Date"), except in connection with (a) the sale of the Property to a person or
entity that is not an Affiliate of Guarantor, or (b) prepayment




--------------------------------------------------------------------------------

LOAN NO. 1015580

with casualty or condemnation proceeds. On or after the Prepayment Lockout
Expiration Date, Borrower may prepay this Note, whether voluntary, mandatory,
upon acceleration or otherwise, in its entirety or in part, upon prior written
notice to Lender as specified below.
As a condition to any prepayment, Borrower must give prior written notice to
Lender not less than thirty (30) days prior to the scheduled payment date upon
which the prepayment shall be made, which notice Borrower may revoke or amend at
any time.
Borrower acknowledges that any prepayment of the Loan shall cause Lender to lose
its interest rate yield on the Loan and may cause Lender to have to reinvest the
prepaid amount in loans with a lesser yield (including, without limitation,
possibly in debt obligations other than first mortgage loans on commercial
properties). As a consequence, Borrower understands and agrees that the
foregoing terms and conditions of prepayment are an integral part of the
consideration for Lender making the Loan.
8.
DEFAULT RATE. From and after the Maturity Date, or during a Default, then at the
option of Lender, all sums owing on this Note shall bear interest at a rate per
annum equal to five percent (5%) in excess of the interest rate otherwise
accruing under this Note ("Default Rate").

9.
ACCELERATION. Upon the occurrence of any Default, THEN Lender may, at its sole
option, declare all sums owing under this Note immediately due and payable;
provided, however, that if any Loan Document provides for automatic acceleration
of payment of sums owing hereunder, all sums owing hereunder shall be
automatically due and payable in accordance with the terms of that Loan
Document.

10.
MISCELLANEOUS.

10.1
Notices. All notices or other communications required or permitted to be given
pursuant to this Note shall be given to Borrower or Lender at the address and in
the manner provided for in the Loan Agreement, except as otherwise provided
herein.

10.2
Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY HAS WAIVED ANY RIGHT TO TRIAL BY JURY PURSUANT TO A WAIVER IN
THE LOAN AGREEMENT.

10.3
Waiver. Except as otherwise expressly provided in the Loan Documents, Borrower
waives presentment; demand; notice of dishonor; notice of default or
delinquency; notice of acceleration; notice of protest and nonpayment; notice of
costs, expenses or losses and interest thereon; notice of late charges; and
diligence in taking any action to collect any sums owing under this Note or in
proceeding against any of the rights or interests in or to properties securing
payment of this Note.

10.4
Time. Time is of the essence of each and every term herein.

10.5
Governing Law and Consent to Jurisdiction. This Note and any claim, controversy
or dispute arising under or related to this Note, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties will be governed by, and construed and enforced in accordance with,
the laws of the State of Texas without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Borrower and all
persons and entities in any manner obligated to Lender under the Loan Documents
consent to the jurisdiction of any federal or state court within the State of
Texas having proper venue and also consent to service of process by any means
authorized by the State of Texas or federal law.




--------------------------------------------------------------------------------

LOAN NO. 1015580

10.6
Commercial Use; Maximum Rate Permitted By Law. Borrower hereby represents that
this loan is for commercial use and not for personal, family or household
purposes. It is the specific intent of Borrower and Lender that this Note bear a
lawful rate of interest, and if any court of competent jurisdiction should
determine that the rate herein provided for exceeds that which is statutorily
permitted for the type of transaction evidenced hereby, the interest rate shall
be reduced to the highest rate permitted by applicable law, with any excess
interest heretofore collected being applied against principal or, if such
principal has been fully repaid, returned to Borrower on demand.

10.7
Lender's Damages. Borrower recognizes that its default in making any payment as
provided herein or in any other Loan Document as agreed to be paid when due, or
the occurrence of any other Default hereunder or under any other Loan Document,
will require Lender to incur additional expense in servicing and administering
the Loan, in loss to Lender of the use of the money due and in frustration to
Lender in meeting its other financial and loan commitments and that the damages
caused thereby would be extremely difficult and impractical to ascertain.
Borrower agrees (a) that an amount equal to the Late Charge plus the accrual of
interest at the Default Rate is a reasonable estimate of the damage to Lender in
the event of a late payment, and (b) that the accrual of interest at the Default
Rate following any other Default is a reasonable estimate of the damage to
Lender in the event of such other Default, regardless of whether there has been
an acceleration of the loan evidenced hereby. Nothing in this Note shall be
construed as an obligation on the part of Lender to accept, at any time, less
than the full amount then due hereunder, or as a waiver or limitation of
Lender's right to compel prompt performance.

10.8
Joint and Several Liability. If this Note is executed by more than one person or
entity as Borrower, the obligations of each such person or entity shall be joint
and several. No person or entity shall be a mere accommodation maker, but each
shall be primarily and directly liable hereunder.

10.9
Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.

10.10
Exhibits, Schedules and Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Note by such attachment for all
purposes.

10.11
Inconsistencies. In the event of any inconsistencies between the terms of this
Note and the terms of any of the other Loan Documents related to the Loan, the
terms of the Loan Agreement shall prevail.

10.12
INTEGRATION; INTERPRETATION. THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS INSTRUMENT MAY BE
AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO.

10.13
INTEREST PROVISIONS.

(a)
Savings Clause. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Note or the
Related Indebtedness (or applicable United States federal law to the extent that
it permits




--------------------------------------------------------------------------------

LOAN NO. 1015580

Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (ii) contracted for, charged or received by reason of
Lender's exercise of the option to accelerate the maturity of the Note and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lender will have
received by reason of any voluntary prepayment by Borrower of the Note and/or
the Related Indebtedness, then it is Borrower's and Lender's express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the Note and/or the Related Indebtedness (or, if the Note and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and the provisions of the Note and the other Loan Documents immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if the
Note has been paid in full before the end of the stated term of the Note, then
Borrower and Lender agree that Lender shall, with reasonable promptness after
Lender discovers or is advised by Borrower that interest was received in an
amount in excess of the Maximum Lawful Rate, either refund such excess interest
to Borrower and/or credit such excess interest against the Note and/or any
Related Indebtedness then owing by Borrower to Lender. Borrower hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Lender, Borrower will provide written notice to Lender, advising Lender in
reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged or received
by Lender for the use, forbearance or detention of any debt evidenced by the
Note and/or the Related Indebtedness shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of the Note and/or the Related Indebtedness (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of the Note and/or the Related Indebtedness does
not exceed the Maximum Lawful Rate from time to time in effect and applicable to
the Note and/or the Related Indebtedness for so long as debt is outstanding. In
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or the Related Indebtedness. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.
(b)
Definitions. As used herein, the term "Maximum Lawful Rate" shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Lender in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges (as
herein defined) made in




--------------------------------------------------------------------------------

LOAN NO. 1015580

connection with the transaction evidenced by the Note and the other Loan
Documents. As used herein, the term "Charges" shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, received,
taken or reserved by Lender in connection with the transactions relating to the
Note and the other Loan Documents, which are treated as interest under
applicable law. As used herein, the term "Related Indebtedness" shall mean any
and all debt paid or payable by Borrower to Lender pursuant to the Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such debt which has been paid or is payable by
Borrower to Lender under the Note.
(c)
Ceiling Election. To the extent that Lender is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

IN WITNESS WHEREOF, Borrower has executed this Note as of the date appearing on
the first page of this Note.


"BORROWER"


HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company




By:    /s/ Janice E. Walker            
Name:     Janice E. Walker            
Title:     Authorized Agent            







--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT A - INTEREST RATE AGREEMENT




Exhibit A to the Promissory Note (the "Note") made by HINES GLOBAL REIT II 891
CORONADO LLC, a Delaware limited liability company ("Borrower"), to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION (collectively with its successors or
assigns, "Lender") dated as of January 29, 2016.
R E C I T A L S
Borrower has requested and Lender has agreed to provide the option to fix the
rate of interest for specified periods on specified portions of the outstanding
principal balance as a basis for calculating the Effective Rate on such portions
of the principal amounts owing under the Note. Borrower understands: (i) the
process of exercising the fixed rate option as provided herein; (ii) that
amounts owing under this Note may bear interest at different rates and for
different time periods; and (iii) that absent the terms and conditions hereof,
it would be extremely difficult to calculate Lender's additional costs,
expenses, and damages in the event of a Default or prepayment by Borrower
hereunder. Given the above, Borrower agrees that the provisions herein
(including, without limitation, the Fixed Rate Price Adjustment as defined in
Section 7 below) provide for a reasonable and fair method for Lender to recover
its additional costs, expenses and damages in the event of a Default or
prepayment by Borrower.
1.
RATES AND TERMS DEFINED. Various rates and terms not otherwise defined herein or
in the Note are defined and described as follows:

"Effective Rate" is the rate of interest calculated in accordance with that
certain Section hereof entitled Effective Rate.
"Fixed Rate" is the rate of interest equal to the sum of: (a) the Spread, plus
(b) the LIBO Rate, as accepted by Borrower as an Effective Rate for a particular
Fixed Rate Period and Fixed Rate Portion.
"Fixed Rate Commencement Date" means the date upon which the Fixed Rate Period
commences.
"Fixed Rate Period" is the period or periods of (a) one (1), three (3) or six
(6) months; or (b) any other shorter period which ends at the Maturity Date,
which periods are selected by Borrower and confirmed in the Interest Rate
Notice; provided that no Fixed Rate Period shall extend beyond the Maturity Date
and any Interest Rate Notice electing a Fixed Rate Period that would extend
beyond the Maturity Date shall be deemed to be a nullity and of no force or
effect.
"Fixed Rate Portion" is the portion or portions of the principal balance of this
Note which Borrower selects to have subject to a Fixed Rate, each of which is an
amount: (a) equal to all or a portion of the unpaid principal balance of this
Note not subject to a Fixed Rate; and (b) is not less than $1,000,000.00. In the
event Borrower is subject to a principal amortization schedule under the terms
and conditions of the Loan Documents, the Fixed Rate Portion shall in no event
exceed the maximum outstanding principal balance which will be permissible on
the last day of the Fixed Rate Period selected.
"Interest Rate Notice" is a written notice in the form shown on Exhibit B
attached to the Note which requests a Fixed Rate for a particular Fixed Rate
Period and Fixed Rate Portion.
"LIBO Rate" is, for any Fixed Rate Portion, the rate of interest per annum
determined by Lender on the basis of the rate for United States dollar deposits
for delivery on the Fixed Rate Commencement Date or a Price Adjustment Date (as
defined in Section 7 below), as appropriate, as reported on Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the Fixed Rate Commencement Date or a Price
Adjustment Date, as appropriate (or if not so reported, then as determined by
Lender from another recognized source



--------------------------------------------------------------------------------

LOAN NO. 1015580

or interbank quotation), for purposes of calculating effective rates of interest
for loans or obligations making reference thereto for an amount approximately
equal to a Fixed Rate Portion and for a period of time approximately equal to a
Fixed Rate Period, or the time remaining in a Fixed Rate Period after a Price
Adjustment Date, as appropriate.
"One-Month LIBO Rate" is the rate of interest equal to the sum of: (a) the
Spread, plus (b) the rate of interest per annum determined by Lender on the
basis of the rate for United States dollar deposits, as reported on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m., London
time, then in effect on any day (however, for any day not a Business Day, the
immediately preceding Business Day) (or if not so reported, then as determined
by Lender from another recognized source or interbank quotation) for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto for a period of one (1) month.
"Regulatory Costs" are, collectively, future, supplemental, emergency or other
increases in the Reserve Percentage or the FDIC assessment rates, or any other
new or increased requirements or costs imposed by any domestic or foreign
governmental authority to the extent that they are attributable to Lender having
entered into the Loan Documents or the performance of Lender's obligations
thereunder, and which result in a reduction in Lender's rate of return from the
Loan, Lender's rate of return on overall capital or any amount due and payable
to Lender under any Loan Document. Regulatory Costs shall not, however, include
any requirements or costs that are incurred or suffered by Lender as a direct
result of Lender's willful misconduct or gross negligence.
"Reserve Percentage" is at any time the percentage announced within Lender as
the reserve percentage for the Loan under Regulation D, or other regulations
from time to time in effect concerning reserves for Eurocurrency Liabilities, as
defined in Regulation D, from related institutions as though Lender were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.
"Spread" shall mean one and sixty one hundredths percent (1.60%).
"Taxes" as referred to herein, are, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes and any U.S. federal withholding taxes imposed under FATCA) imposed by any
domestic or foreign governmental authority and related in any manner to a Fixed
Rate.
2.
EFFECTIVE RATE. Provided no Default exists, the "Effective Rate" upon which
interest shall be calculated for this Note shall be one or more of the
following:

2.1
Portions Not at Fixed Rate. For those portions of the principal balance of this
Note which are not Fixed Rate Portions, the Effective Rate shall be the
One-Month LIBO Rate determined by Lender, reset daily.

2.2
Fixed Rate Portions. For those portions of the principal balance of this Note
which are Fixed Rate Portions, the Effective Rate thereof shall be the Fixed
Rate accepted by Borrower for the Fixed Rate Period selected by Borrower with
respect to each Fixed Rate Portion and set in accordance with the provisions
hereof.

3.
SELECTION OF FIXED RATE. Provided no Default exists under the Loan Documents, or
would exist with passage of time or notice or both, Borrower, at its option and
upon satisfaction of the conditions set forth herein, may request a Fixed Rate
as the Effective Rate for calculating interest on the portion of the unpaid
principal balance and for the period selected in accordance with and subject to
the following procedures and conditions:




--------------------------------------------------------------------------------

LOAN NO. 1015580

3.1
Requests. Borrower shall deliver to the Minneapolis Loan Center, 608 2nd Ave.
S., 11th Floor, MAC: N9303-110, Minneapolis, MN 55402, Attn: Disbursement
Administrator, Ref: Loan No. 1015580, with a copy to Lender at Wells Fargo Bank,
National Association, 1000 Louisiana Street, 16th Floor, MAC: T0002-167,
Houston, TX 77002, Attn: Chris Garza, or such other addresses as Lender shall
designate, an original or facsimile Interest Rate Notice no later than 9:00 A.M.
(California time) for each Fixed Rate Portion. Any Interest Rate Notice pursuant
to this Section is irrevocable.

Lender is authorized to rely upon the telephonic request and acceptance of Leah
Isaacs (213-243-1273), Gordon Findlay (713-966-7651) and Janice Walker
(713-966-7755), as Borrower's duly authorized agents, or such additional
authorized agents as Borrower shall designate in writing to Lender. Borrower's
telephonic notices, requests and acceptances shall be directed to such officers
of Lender as Lender may from time to time designate.
3.2
Converting to Fixed Rate Portion. Borrower may, with a timely and complying
Interest Rate Notice, elect (A) to convert all or a portion of the principal
balance of this Note which is accruing interest at the One-Month LIBO Rate
determined by Lender, reset daily, to a Fixed Rate Portion, or (B) to convert a
matured Fixed Rate Portion into a new Fixed Rate Portion, provided, however,
that the aggregate amount of the advance being converted into or continued as a
Fixed Rate Portion shall, in the aggregate, be not less than $1,000,000.00. The
conversion of a matured Fixed Rate Portion back to the One-Month LIBO Rate
determined by Lender, reset daily, or to a new Fixed Rate Portion shall occur on
the last Business Day of the Fixed Rate Period relating to such Fixed Rate
Portion. Each Interest Rate Notice shall specify (1) the amount of the Fixed
Rate Portion, (2) the Fixed Rate Period, and (3) the Fixed Rate Commencement
Date.

3.3
Fixed Rate Applicable to Fixed Rate Period. Upon receipt of an Interest Rate
Notice in the proper form requesting a Fixed Rate for a Fixed Rate Portion
advance under those certain Sections hereof entitled Written Requests and
Converting to Fixed Rate Portion, Lender shall determine the Fixed Rate
applicable to the Fixed Rate Period for such Fixed Rate Portion. Each
determination by Lender of the Fixed Rate shall be conclusive and binding upon
Borrower and Lender in the absence of manifest error. Lender shall deliver to
Borrower (by facsimile) an acknowledgment of receipt and confirmation of the
Interest Rate Notice; provided, however, that failure to provide such
acknowledgment of receipt and confirmation of the Interest Rate Notice to
Borrower shall not affect the validity of such rate.

3.4
Expiration of Fixed Rate Period. If Borrower does not make a timely election to
convert all or a portion of a matured Fixed Rate Portion into a new Fixed Rate
Portion in accordance with that certain Section hereof entitled Converting to
Fixed Rate Portion, such Fixed Rate Portion shall automatically begin to accrue
interest at the One-Month LIBO Rate determined by Lender, reset daily, upon the
expiration of the Fixed Rate Period applicable to such Fixed Rate Portion.

4.
INTEREST RATE NOTICE. Borrower's selection of a Fixed Rate shall be delivered to
Lender in the form of the Interest Rate Notice shown on Exhibit B attached to
the Note. Lender shall confirm Borrower's request made pursuant to such Interest
Rate Notice. Lender's failure to confirm Borrower's request made pursuant to the
Interest Rate Notice shall not release Borrower from Borrower's obligation to
pay interest at the Effective Rate pursuant to the terms hereof.

5.
LIMITATIONS ON RIGHT TO FIX RATE. Borrower shall not have the right to request
or accept a new Fixed Rate quotation if five (5) Fixed Rate Portions are then
subject to a Fixed Rate.

6.
TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES. Within thirty (30) days after
Lender's written demand, Borrower shall pay to Lender, in addition to all other
amounts which may be, or become, due and payable under this Note and the other
Loan Documents, any and all Taxes




--------------------------------------------------------------------------------

LOAN NO. 1015580

and Regulatory Costs, to the extent they are not internalized by calculation of
an Effective Rate. Any determination under this Section shall be made by Lender
consistent with similarly situated customers of Lender under agreements having
provisions similar to this Section after consideration of such factors as Lender
reasonably determines to be relevant. Further, at Lender's option, the Effective
Rate shall be automatically adjusted by adjusting the Reserve Percentage, as
determined by Lender in its prudent banking judgment, from the date of
imposition (or subsequent date selected by Lender) of any such Regulatory Costs.
Lender shall give Borrower notice of any Taxes and Regulatory Costs as soon as
practicable after their occurrence, but Borrower shall be liable for any Taxes
and Regulatory Costs regardless of whether or when notice is so given. A
certificate as to the amount of such Taxes and Regulatory Costs, submitted to
Borrower by Lender, shall be conclusive and binding for all purposes, absent
manifest error. If Lender receives a refund or credit of any Taxes with respect
to which it has received a payment from Borrower hereunder, Lender shall
promptly pay to Borrower the amount of such refund or credit.
7.
FIXED RATE PRICE ADJUSTMENT. Borrower acknowledges that prepayment or
acceleration of a Fixed Rate Portion during a Fixed Rate Period shall result in
Lender's incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Fixed Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise ("Price Adjustment Date"), Borrower will pay Lender
(in addition to all other sums then owing to Lender) an amount ("Fixed Rate
Price Adjustment") equal to the then present value of (a) the amount of interest
that would have accrued on the Fixed Rate Portion for the remainder of the Fixed
Rate Period at the Fixed Rate set on the Fixed Rate Commencement Date, less (b)
the amount of interest that would accrue on the same Fixed Rate Portion for a
period equal to the remainder of such Fixed Rate Period, as if the Fixed Rate
were set on the Price Adjustment Date. The present value shall be calculated by
using as a discount rate the LIBO Rate quoted on the Price Adjustment Date. No
Fixed Rate Price Adjustment shall be due or payable with respect to the
prepayment of any portion of the principal amount of this Note bearing interest
at the One-Month LIBO Rate.

By initialing this provision where indicated below, Borrower confirms that
Lender's agreement to make the Loan evidenced by this Note at the interest rates
and on the other terms set forth herein and in the other Loan Documents
constitutes adequate and valuable consideration, given individual weight by
Borrower, for this agreement.
BORROWER'S INITIALS: _JEW________
8.
PURCHASE, SALE AND MATCHING OF FUNDS. Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a LIBO Rate as a basis for
calculating an Effective Rate or Fixed Rate Price Adjustment; (b) a LIBO Rate is
used merely as a reference in determining an Effective Rate and Fixed Rate Price
Adjustment; and (c) Borrower has accepted a LIBO Rate as a reasonable and fair
basis for calculating an Effective Rate and a Fixed Rate Price Adjustment.
Borrower further agrees to pay the Fixed Rate Price Adjustment, Taxes and
Regulatory Costs, if any, whether or not Lender elects to purchase, sell and/or
match funds.

9.
MISCELLANEOUS. As used in this Exhibit, the plural shall mean the singular and
the singular shall mean the plural as the context requires.



[Signature Page Follows]



--------------------------------------------------------------------------------

LOAN NO. 1015580

This Exhibit is executed under seal concurrently with and as part of the Note
referred to and described first above.
"BORROWER"


HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company




By:    /s/ Janice E. Walker            
Name:     Janice E. Walker            
Title:     Authorized Agent            


Borrower must also initial Section 7 above.





--------------------------------------------------------------------------------

LOAN NO. 1015580

EXHIBIT B - INTEREST RATE NOTICE


TODAY'S DATE:
 
LOAN MATURITY DATE:
January 29, 2020


TO:


WELLS FARGO BANK, N.A.
DISBURSEMENT AND OPERATIONS CENTER
FAX # (866) 595-7869
ATTENTION: RATE OPTION DESK


LOAN ADMINISTRATOR:


  Susan Lowe


RELATIONSHIP MANAGER:


  Chris Garza
 
 

--------------------------------------------------------------------------------



BORROWER INTEREST RATE OPTION REQUEST
Rate Quote Line (888) 293-2362 x: 472 Use One Form Per Transaction


LOAN #:
1015580
BORROWER NAME:
Hines Global REIT II 891 CORONADO LLC



RATE SET DATE:
 
FIXED RATE COMMENCEMENT DATE:
 
(1350)
FIXED RATE PERIOD (TERM):
 
(i.e. 1, 3 months, as allowed per Note)



INDEX:
LIBO
RATE:
%
+
1.60%
=
___%
(1350)
 
 
 
Quote
 
Spread
 
Applicable Rate
 



FIXED RATE PORTION EXPIRING ON:
 
 
$



1.
AMOUNT ROLLING OVER
$
FROM OBLGN#:
 
 
 
 
 
 
 
 
 
 
2.
ADD: AMT TRANSFERRED FROM ONE-MONTH LIBO RATE, RESET DAILY, PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
(5522)
 
(5020)
3.
ADD: AMT TRANSFERRED FROM OTHER FIXED RATE PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
(5522)
 
(5020)
 
ADD: AMT TRANSFERRED FROM OTHER FIXED RATE PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
(5522)
 
(5020)
4.
LESS: AMT TRANSFERRED TO ONE-MONTH LIBO RATE, RESET DAILY, PORTION


$


FROM OBLGN#:






TO OBLGN# :




 
 
 
 
(5522)
 
(5020)
 
TOTAL FIXED RATE PORTION:
$
 
 
 
ADMINISTRATION FEE DUE:
N/A
 
 


CHARGE FEES TO DDA#:
 


YES, charge DDA
DDA#:
 
 






NO, to be remitted
 




--------------------------------------------------------------------------------

LOAN NO. 1015580

PLEASE REMIT FEE TO:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Ave. S.
11th Floor, MAC: N9303-110
Minneapolis, MN 55402
Attn: Disbursement Administrator
Ref: Loan No. 1015580



